Order entered July 30, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-01099-CV

                              LYNNE DUGGAN, Appellant

                                           V.

          TANGLEWOOD VILLA OWNERS ASSOCIATION, INC., Appellee

                    On Appeal from the 397th Judicial District Court
                                Grayson County, Texas
                         Trial Court Cause No. CV-16-0304

                                        ORDER
      Before the Court is appellant’s July 23, 2018 “Emergency Motion to Reconsider and

Hold Off on Ruling until after Hearing at the United States Bankruptcy Court.” We DENY the

motion.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE